Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to an application filed November 10, 2020. Claims 1-10 are pending in this application. 

Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-10 of patent no.10,880,329 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side analysis of the first independent claim(s) of the instant application and the copending application(s) has been included below. The bolded portions are portions which are almost identical to one another. The non-bolded portions are related to subject matter which are obvious, and do not further define over the subject matter of one another.
This is a provisional obviousness nonstatutory double patenting rejection. 
Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘755
1. A method for preventing distributed denial of service attack, applied in a target service provider server, a platform server, and a botnet service provider server, the method comprising:














the target service provider server directing a data flow of a network equipment in an enterprise network to a first cleaning center of the target service provider server and controlling the first cleaning center to identify an attack flow from the data flow according to a first flow rule;


the target service provider server sending the identified attack flow to the platform server; 

the platform server receiving the attack flow sent by the target service provider server, and regarding the received attack flow as a malicious traffic; and 


the platform server determining a botnet service provider server containing the malicious traffic in a permission list stored in the platform server, generating an attack report, and sending the attack report to the botnet service provider server to notify the botnet service provider server to clean or filter the malicious traffic.


2. The method as recited in claim 1, further comprising: 


the botnet network service provider server receiving the attack report sent by the platform server, determining which a Software Defined Network (SDN) controller is associated with the botnet service provider server according to the attack report, issuing a redirect notification to the associated SDN controller; 


the botnet network service provider server controlling the associated SDN controller to convert the redirect notification into a second flow rule; and 


the botnet service provider server directing the data flow of a network device in a botnet network to a second cleaning center of the botnet service provider server according to the second flow rule, and controlling the second cleaning center to identify the attack flow from the data flow.
Patent No. ‘329
1. A method for preventing distributed denial of service attack, applied in a target service provider server, a platform server, and a botnet service provider server, the method comprising: 
the target service provider server receiving an attack protection request sent by an enterprise network; 
the target service provider server determining a first Software Defined Network (SDN) controller in the target service provider server according to the attack protection request, and issuing a first redirect notification to the first SDN controller, and controlling the first SDN controller to convert the first redirected notification into a first flow rule; 
the target service provider server directing a data flow of a network equipment in the enterprise network to a first cleaning center of the target service provider server and controlling the first cleaning center to identify an attack flow from the data flow according to the first flow rule; 

the target service provider server sending the identified attack flow to the platform server; 
the platform server receiving the attack flow sent by the target service provider server, and regarding the received attack flow as a malicious traffic; and 

the platform server determining a botnet service provider server containing the malicious traffic in a permission list stored in the platform server, generating an attack report, and sending the attack report to the botnet service provider server to notify the botnet service provider server to clean or filter the malicious traffic.

2. The method as recited in claim 1, further comprising: 

the botnet network service provider server receiving the attack report sent by the platform server, determining which second SDN controller is associated with the botnet service provider server according to the attack report, issuing a second redirect notification to the associated second SDN controller; 

the botnet network service provider server controlling the associated second SDN controller to convert the second redirect notification into a second flow rule; and 

the botnet service provider server directing the data flow of the network device in the botnet service provider server to a second cleaning center of the botnet service provider server according to the second flow rule, and controlling the second cleaning center to identify the attack flow from the data flow.


Allowable Subject Matter
Claims 1-10 are allowed over prior art(s), but are rejected under the Double Patenting rejection above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the Examiner has not found any reasonable prior art reference(s) which teach the limitation ‘the platform server determining a botnet service provider server containing the malicious traffic in a permission list stored in the platform server, generating an attack report, and sending the attack report to the botnet service provider server to notify the botnet service provider server to clean or filter the malicious traffic’.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        June 13, 2022